COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



LAILA TURRO, INDIVIDUALLY
AND AS NEXT FRIEND OF ERATO
TURRO, DECEASED,

                            Appellant,

v.

J. SQUARED INC. D/B/A
MOUNTAIN VILLA NURSING
CENTER,

                            Appellee.

§

§

§

§

§

No. 08-06-00017-CV

Appeal from the

County Court at Law No. 6

of El Paso County, Texas

(TC# 2004-4399)




MEMORANDUM OPINION

           This appeal is before the Court on its own motion to determine whether it should be
dismissed pursuant to Tex. R. App. P. 38.8(a)(1), which states:
(a) Civil Cases.  If an appellant fails to timely file a brief, the
appellate court may:
 
(1) dismiss the appeal for want of prosecution, unless the
appellant reasonably explains the failure and the appellee is not
significantly injured by the appellant’s failure to timely file a
brief.

           By a letter dated March 28, 2006, this Court’s clerk informed Appellant that no
appellant’s brief or motion for extension of time had been filed and of the Court’s intent to
dismiss the appeal for want of prosecution pursuant to Tex. R. App. P. 38.8, absent a
response from any party within ten days to show grounds for continuing the appeal.  No
response has been received as of this date.
           We have given notice of our intent to dismiss the appeal, requested a response if a
reasonable basis for failure to file an appellant’s brief exists, and have received none.  We
see no purpose that would be served by declining to dismiss this appeal at this stage of the
proceedings.  Pursuant to Tex. R. App. P. 38.8(a)(1), we dismiss the appeal.
 
                                                                  RICHARD BARAJAS, Chief Justice
May 4, 2006

Before Barajas, C.J., McClure, and Chew, JJ.